[Cite as State v. Tipton, 2021-Ohio-1186.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                                  No. 109327
                 v.                                :

GARY TIPTON,                                       :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 8, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-637553-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Frank Romeo Zeleznikar, Assistant
                 Prosecuting Attorney, for appellee.

                 Brian R. McGraw, for appellant.


FRANK D. CELEBREZZE, JR., J.:

                Defendant-appellant Gary Tipton brings this appeal challenging his six-

year prison sentence for breaking and entering, drug possession, vandalism,

harassment by inmate, and assault.                 Appellant argues that the trial court’s
consecutive-sentence findings were not supported by the record. After a thorough

review of the record and law, this court affirms.

                        I. Factual and Procedural History

            On February 21, 2019, appellant broke into a residence on Bauerdale

Avenue in Parma, Ohio. Appellant was arrested and transported to Parma jail. On

February 23, 2019, while he was in jail, appellant stabbed himself in the stomach

with a plastic utensil, reinjuring an old wound. Appellant was transported from

Parma jail to MetroHealth Medical Center and underwent surgery for his injuries.

            On February 24, 2019, appellant became verbally abusive with two

Parma Police Officers, Officer Michael Samiljenko and Officer Michael Strange, that

were detailed to accompany appellant at the hospital. After spitting on the floor of

the hospital room, appellant, who had been diagnosed with hepatitis C in 2018, spit

on the two police officers. Officer Samiljenko was struck in the face and thigh by

appellant’s spit. Appellant continued spitting on the officers when they initially

attempted to place a spit mask on appellant, and when the officers attempted to

reapply the spit mask.      Appellant also attempted to bite Officer Samiljenko

approximately ten times. Appellant’s spit struck Officers Samiljenko and Strange in

the face, eyes, and mouth area. Appellant also assaulted the officers at the hospital.

He struck Officer Samiljenko with his knee and struck Officer Strange with his right

hand.
             Following this encounter with appellant, and based on appellant’s

diagnosis, both Officers were examined and treated in the emergency room for spit

exposure.

            On March 12, 2019, appellant was charged in a ten-count indictment

with (1) assault, a first-degree misdemeanor, (2) burglary, a fourth-degree felony,

(3) drug possession (methamphetamine), a fifth-degree felony, (4) drug possession

(cocaine), a fifth-degree felony, (5) vandalism, a fifth-degree felony, (6) harassment

by inmate, a third-degree felony, (7) assault, a fourth-degree felony, (8) harassment

by inmate, a third-degree felony, (9) assault, a fourth-degree felony, and (10)

harassment by inmate, a third-degree felony. Counts 6 and 7 pertained to Officer

Samiljenko; Counts 8 and 9 pertained to Officer Strange; and Count 10 pertained to

another incident that occurred on February 25, 2019, during which appellant spit

on Parma Police Officer Michael Frinzl. Appellant pled not guilty to the indictment

during his March 15, 2019 arraignment.

             The parties reached a plea agreement. The state amended Count 2 from

fourth-degree felony burglary to breaking and entering, a fifth-degree felony. On

June 14, 2019, appellant pled guilty to Count 2, as amended, and Counts 3, 5, 6, 7,

8, 9, and 10 as charged in the indictment. Counts 1 and 4 were nolled.

            The trial court held a sentencing hearing on July 9, 2019. The trial court

sentenced appellant to five years of community control sanctions, and placed

appellant in the community-based correctional facility (“CBCF”) program. The trial
court explained, however, that appellant would be sentenced to nine years in prison

in the event that he violated the terms of his community control sanctions.

             Appellant was found to be ineligible for CBCF on July 29, 2019.

Appellant completed a substance abuse assessment that recommended appellant

complete an inpatient treatment program. (Tr. 66.) Appellant was discharged from

his community assessment and treatment services (“CATS”) program in September

2019 for breaking the program’s rules.

             On September 18, 2019, the trial court held a hearing on an alleged

violation of appellant’s community control. Appellant admitted to violating the

terms of his community control sanctions during the hearing. The trial court found

appellant to be in violation of community control sanctions and terminated

community control.

                 The trial court sentenced appellant to a prison term of six years: six

months on Count 2; six months on Count 3; six months on Count 5; two years on

Count 6; one year on Count 7; two years on Count 8; one year on Count 9; and two

years on Count 10.        The trial court ordered Counts 2, 3, 5, 6, and 7 to run

concurrently with one another, but consecutively to a concurrent two-year sentence

on Counts 8 and 9, and consecutively to Count 10. Appellant’s aggregate prison term

was six years.

             On December 26, 2019, appellant filed the instant appeal challenging

the trial court’s sentence. Appellant assigns one error for review:

      I. The record does not support consecutive sentence findings.
                                II. Law and Analysis

                              A. Consecutive Sentences

              In his sole assignment of error, appellant argues that the record does

not support the trial court’s consecutive-sentence findings.

              R.C. 2953.08(G)(2) provides that when reviewing felony sentences, a

reviewing court may overturn the imposition of consecutive sentences where the

court “clearly and convincingly” finds that (1) “the record does not support the

sentencing court’s findings under R.C. 2929.14(C)(4),” or (2) “the sentence is

otherwise contrary to law.”

              R.C. 2929.14(C)(4) provides that in order to impose consecutive

sentences, the trial court must find that consecutive sentences are (1) necessary to

protect the public from future crime or to punish the offender, (2) that such

sentences would not be disproportionate to the seriousness of the conduct and to

the danger the offender poses to the public, and (3) that one of the following applies:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under postrelease control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the
      courses of conduct adequately reflects the seriousness of the offender’s
      conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.
              Conformity with R.C. 2929.14(C)(4) requires the trial court to make

the statutory findings at the sentencing hearing, which means that “‘the [trial] court

must note that it engaged in the analysis’ and that it ‘has considered the statutory

criteria and specifie[d] which of the given bases warrants its decision.’” State v.

Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 26, quoting State v.

Edmonson, 86 Ohio St.3d 324, 326, 715 N.E.2d 131 (1999). To this end, a reviewing

court must be able to ascertain from the record evidence to support the trial court’s

findings. Bonnell at ¶ 29. “A trial court is not, however, required to state its reasons

to support its findings, nor is it required to [recite verbatim] the statutory language,

‘provided that the necessary findings can be found in the record and are

incorporated in the sentencing entry.’” State v. Sheline, 8th Dist. Cuyahoga No.

106649, 2019-Ohio-528, ¶ 176, quoting Bonnell at ¶ 37.

              In the instant matter, appellant concedes that the trial court made the

requisite findings in imposing consecutive sentences and that the trial court did not

merely “walk through” the findings set forth in R.C. 2929.14(C)(4).

              The record from the September 18, 2019 sentencing hearing reflects

that the trial court made the requisite findings pursuant to R.C. 2929.14(C)(4) in

imposing consecutive sentences.1 In making the first finding, the trial court stated,

“[t]he court finds that consecutive sentences are necessary to protect the public or

to punish the offender[.]” (Tr. 73.) In making the second finding, the trial court



      1 The trial court also made the requisite findings during the original sentencing
hearing on July 9, 2019.
stated that “consecutive sentences are not disproportionate to the seriousness of the

offender’s conduct and to the danger the offender poses to the public.” (Tr. 73.)

               Regarding the third required finding, the trial court determined that

R.C. 2929.14(C)(4)(b) and (c) applied:

      The court also finds that at least two of the multiple offenses that were
      committed as part of one or more courses of conduct and that the harm
      caused by the two or more multiple offenses means spitting on officers
      and having them thinking that they are going to get hepatitis c and
      having to be treated in the emergency room, that no single prison term
      for any of the offenses committed as part of the courses of conduct
      adequately reflects the seriousness of the offender’s conduct. The court
      also finds the offender’s history of criminal conduct which is extensive
      in Kentucky demonstrates that consecutive sentences are necessary to
      protect the public from future crime by the offender.

(Tr. 73-74.)

               Accordingly, the record reflects that the trial court made the requisite

findings during the sentencing hearing under R.C. 2929.14(C)(4) in imposing

consecutive sentences.     The trial court incorporated the consecutive-sentence

findings into its sentencing journal entry, as required by Bonnell. The trial court’s

September 18, 2019 sentencing journal entry provides, in relevant part,

      The court imposes prison terms consecutively finding that consecutive
      service is necessary to protect the public from future crime or to punish
      defendant; that the consecutive sentences are not disproportionate to
      the seriousness of defendant’s conduct and to the danger defendant
      poses to the public; and that, at least two of the multiple offenses were
      committed in this case as part of one or more courses of conduct, and
      the harm caused by said multiple offenses was so great or unusual that
      no single prison term for any of the offenses committed as part of any
      of the courses of conduct adequately reflects the seriousness of
      defendant’s conduct, or defendant’s history of criminal conduct
      demonstrates that consecutive sentences
                 For all of the foregoing reasons, we find that the trial court made the

requisite findings during the sentencing hearing under R.C. 2929.14(C)(4) in

imposing consecutive sentences and incorporated the findings into its sentencing

journal entry.

              In challenging the trial court’s imposition of consecutive sentences,

appellant argues that the trial court’s findings were not supported by the record.

Appellant does not specify which finding or findings were not supported by the

record. However, appellant appears to challenge the trial court’s findings under R.C.

2929.14(C)(4)(b) and (c).

                 Regarding the trial court’s R.C. 2929.14(C)(4)(b) finding, appellant

acknowledges that he “spit on three different officers in two separate incidents.”

Appellant’s brief at 7. Nevertheless, appellant argues that the officers were not

injured or infected when appellant spit on them, and that “relatively quick testing

established that no condition was passed to [the officers] by [appellant’s] conduct.”

Appellant’s brief at 7.

                 Regarding the trial court’s R.C. 2929.14(C)(4)(c) finding, appellant

argues that his history of criminal conduct does not demonstrate that consecutive

sentences are necessary to protect the public from future crime. Appellant does not,

however, further develop this argument with citations to the record. See App.R.

16(A)(7).

                 In support of his argument that the trial court’s findings were not

supported by the record, appellant directs this court to State v. Hawley, 2020-Ohio-
1270, 153 N.E.3d 714 (8th Dist.). In Hawley, this court concluded that the record

did not clearly and convincingly support the trial court’s consecutive-sentence

findings under R.C. 2929.14(C)(4). As a result, this court modified the defendant’s

prison sentences from consecutive to concurrent.

              In reversing the consecutive nature of the defendant’s sentence, this

court determined that the trial court failed to make the third required finding under

R.C. 2929.14(C)(4).     Although this court explained that R.C. 2929.14(C)(4)(b)

arguably applied, this court determined that the record did not clearly and

convincingly support a finding under R.C. 2929.14(C)(4)(b) because “the harm

caused was not so great or unusual that a single prison term would not adequately

reflect the seriousness of the offender's conduct.” Id. at ¶ 16. Furthermore, this

court held that the trial court’s proportionality finding was not clearly and

convincingly supported by the record, and that the defendant’s conduct “does not

reflect such a seriousness or danger to the public that 56 years in prison is necessary

to protect the public from him.” Id. at ¶ 17. Finally, although the defendant had a

criminal history, this court explained that the defendant’s prior convictions were

misdemeanors, he had never been incarcerated, and the defendant did not have any

prior convictions for sex offenses. Id. at ¶ 18.

              In the instant matter, appellant argues that based on the Hawley

rationale, the record clearly and convincingly does not support the trial court’s

findings under R.C. 2929.14(C)(4)(b) and (c). We disagree.
              As an initial matter, we find Hawley, 2020-Ohio-1270, 153 N.E.3d

714, to be distinguishable from the present case. Here, unlike Hawley, and as

appellant concedes in his brief, the trial court made the required findings under R.C.

2929.14(C)(4).     Here, the trial court specifically determined that R.C.

2929.14(C)(4)(b) and (c) applied.      Here, unlike Hawley, appellant had been

incarcerated multiple times before the incident giving rise to this appeal, and his

criminal history was not limited to misdemeanor offenses. Here, unlike Hawley,

where the defendant was sentenced to 56 years in prison, appellant was sentenced

to six years in prison after he was granted an opportunity to complete the CBCF

program and receive treatment and he failed to take advantage of that opportunity.

For all of these reasons, we find appellant’s reliance on Hawley to be misplaced.

              Furthermore, after reviewing the record, we cannot say that the

record clearly and convincingly does not support the trial court’s findings under R.C.

2929.14(C)(4).

              The trial court emphasized at sentencing that appellant, who had been

diagnosed with hepatitis C, was spitting on three separate officers, and that the three

officers all had to be treated in the emergency room to make sure they did not

contract hepatitis C as a result of appellant’s conduct. Appellant could easily have

transmitted hepatitis C to the police officers by spitting on them and attempting to

bite Officer Samiljenko several times. The fact that appellant did not transmit the

virus to the officers does not minimize the severity of appellant’s conduct.

Furthermore, assuming, arguendo, that the trial court’s finding under R.C.
2929.14(C)(4)(b) is not clearly and convincingly supported by the record because

the officers did not ultimately contract the virus, the trial court also determined that

R.C. 2929.14(C)(4)(c) applied based on appellant’s history of criminal conduct.

After review, we find that the record clearly and convincingly supports the trial

court’s finding under R.C. 2929.14(C)(4)(c).

              The state emphasized that appellant has an “extensive criminal

record” during the original sentencing hearing. (Tr. 50.) The trial court reviewed

appellant’s presentence investigation report prior to the original sentencing hearing

in July 2019, and the subsequent sentencing hearing in September 2019.

              The record reflects that appellant committed offenses of violence in

2000 as a juvenile. After turning 18 in 2001, appellant continuously engaged in

criminal conduct. Appellant even acknowledged during the original sentencing

hearing that over the course of approximately two decades, he has “committed crime

after crime,” “walked in and out of courtrooms,” and “been sent to prison multiple

times.” (Tr. 52-53.)

              Appellant has prior convictions in the state of Kentucky for criminal

mischief, criminal trespass, theft, making terroristic threats, receiving stolen

property, theft of a motor vehicle, possessing deadly weapons as a felon, and

domestic violence. Appellant has been to prison three times in Kentucky.

              After moving to Ohio, appellant was convicted of fifth-degree felony

aggravated theft in November 2014, and sentenced to a prison term of six months

in Cuyahoga C.P. No. CR-13-579958-A. Appellant also has several convictions in
Summit County. In Summit C.P. No. CR-2017-04-1478, appellant was convicted of

third-degree felony having weapons while under disability and second-degree

misdemeanor possessing drug abuse instruments. In Summit C.P. No. CR-2017-04-

1286, appellant was convicted of fifth-degree felony aggravated possession of drugs.

In Summit C.P. No. CR-2017-03-1145, appellant was convicted of fifth-degree felony

aggravated possession of drugs and fourth-degree misdemeanor illegal use or

possession of drug paraphernalia.

              Appellant has been to prison twice in Ohio. (Tr. 11.) Appellant was

released from prison in December 2018, after serving an 18-month sentence for his

having weapons while under disability and possession of drug abuse instruments

convictions in Summit County.

              Appellant committed the offenses at issue in this appeal in February

2019. Following his arrest, appellant was purportedly contacting victims from jail,

either on the telephone or in writing, and threatening to kill them when he was

released. (Tr. 9.)

              During the September 18, 2019 sentencing hearing, the trial court

reconsidered its original determination that community control was an appropriate

sentence based upon (1) another review of appellant’s presentence investigation

report and his criminal history set forth therein, and (2) the new information that

became available after the original sentencing hearing — appellant’s failure to abide

by the terms of his community control sanctions, and his termination from his
treatment program due to “consistently breaking the rules, smoking in the building

and having a cell phone on his person.” (Tr. 66-67.) The trial court explained,

       I was going through your [presentence investigation report] again
       today and really you are just probably not amenable to community
       control. I mean, you have been in trouble just basically all your life, in
       and out of jail, in and out of prisons. You’ve been — I mean, you haven’t
       been in Ohio that long. But you’ve already been to prison in Ohio. So
       I was, you know, kind of trying to listen to you during your sentencing
       and I figured, okay, I’ll give you an opportunity for treatment. It just
       didn’t work. It just didn’t work.

(Tr. 71.)

              Finally, the trial court emphasized the severity of appellant’s conduct

with respect to the police officers. Despite having been diagnosed with hepatitis C,

appellant spit on three separate officers. As a result of appellant’s conduct, the

officers had to be tested or treated in the emergency room to ensure that they did

not contract the virus from appellant.

               For all of the foregoing reasons, we find that the record before this

court clearly and convincingly supports the trial court’s R.C. 2929.14(C)(4) findings.

Because the trial court made the requisite findings during the sentencing hearing

under R.C. 2929.14(C)(4), incorporated the findings into its sentencing journal

entry, and the findings are clearly and convincingly supported by the record, the trial

court did not err in imposing consecutive sentences.

               Appellant’s sole assignment of error is overruled.

               Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

SEAN C. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR